Firefox

lof 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 1 of 15

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
San Jose Venue

UNITED STATES OF AMERICA)

VS. } Docket Numbers: CR 19-00159 EJD
)
) Sentence Date: April 6, 2020
)
Reyes Daniel RUIZ )

ALTERNATIVE PRESENTENCE REPORT

Prepared for:
Honorable Edward J. Davila
United States District Judge

Assistant United States Attorney Defense Counsel

Daniel Kaleba Mary Ann F. Bird (Retained)
150 Almaden Boulevard, Suite 900 2111 W. March Lane, B-300
San Jose, California 95113 Stockton, California 95207
(408) 535-5061 (209) 478-9950

Offense: Indictment: Count One: 18 U.S.C. 1030(a)(2)(C) and (c)(2)(B)(ii)
Computer Intrusion to Obtain Private Information

Penalty: 5 years; $250,000; 3 years TSR; Restitution TBD; $100 S.A.
Date of Offense: May 18, 2018- June 20, 2018

Date of Arrest: Defendant was not arrested.

Release Status: On bond w/ PTS supervision

Co-Defendants: None

about:blank

6/20/2020, 3:51 PM
Firefox

2 of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 2 of 15

IDENTIFYING DATA

Date of Birth: Rpg,

Age: 34

Place of Birth: Moyahau, Zacatecas, Mexico
Citizenship: United States (Naturalized in 2007)
Race: Hispanic

Sex: Male

Height: 5'7”

Weight: 145

Eyes: Brown

Hair: Brown

Distinguishing Marks: None

Social Security +R

Legal Address: —-

about:blank

6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 3 of 15 about:blank

PART A. THE OFFENSE
Charges and Convictions

On September 30, 2019, the defendant plead guilty to Count ! of a Two
Count Indictment alleging violation of Title 18 USC 1030(a)(2)(C) and
(c)(2)(B)(ii) — Computer Intrusion to Obtain Private Information

To be dismissed at time of sentencing is Count 2, violation of Title 18 USC
2511 (1}{a) and (4)(a) — Interception of Wire or Electronic
Communications.

Pretrial Supervision

On Apmil 10, 2019, the defendant appeared voluntarily in Magistrate Court
and was released on bond the same day with Pretrial supervision. There have
been no supervision issues during his tenure with Pretrial services.

Offense Cenduct

(The following information was gleaned from the Plea Agreement prepared
by the government and signed by the defendant as factually true)

The defendant was an engineer with Yahoo, Inc. beginning in 2008. Prior to
his arrest, the defendant worked on the mail engineering team, which had
access to private and sensitive user account data. Because of his training
with Yahoo (and later its successor, Oath, Inc.) the defendant had special
knowledge about account authentication and email infrastructure.

Between 2012 and 2015, the defendant used his special knowledge and skills
to access approximately 6,000 user accounts of younger women he knew
through Facebook, personal Yahoo contacts, friends of friends and going
through employee directories for persons he found interesting. Once in the
email accounts, the defendant would look at financial documents but
especially private sexual images and videos stored in these accounts. He
would eventually download these images and videos, at any one time
between 1,000-4,000 images and videos, without the victim’s permission, to
his hard drive.

3 of 15 6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 4 of 15 about:blank

Additionally, the defendant during this time used his unauthorized access to
more than 100 private iCloud, Hotmail, Drop Box, Gmail and Photobucket
accounts. He searched these accounts to find more sexual images and videos
of the victims, and to additionally search for more persons to target.

On June 21, 2018, Oath mail engineers were alerted to suspicious account
activities. On the same date, the defendant became aware of this discovery
and left early from work. Upon arriving at home, the defendant immediately
began destroying all evidence he had in his residence. This included the hard
drive that contained the stored images and videos of the victims and his list
of future victims whose accounts he planned to breach.

On August 24, 2018, FBI agents arrived at the defendant’s residence to
execute a search warrant. Soon after their arrival the defendant alerted the
agents that he had destroyed the hard drive containing the evidence they
sought and he had done that to avoid prosecution.

Victim Impact

Of the approximately 6,000 victims in this matter, the government has
identified 3,137. Because the defendant destroyed the hard drive the identity
of the remaining victims is unknown.

Yahoo, Inc. and Oath Holding have reported total losses of $115,957.01
Defendants Statement

Immediately when contacted by the FBI at his residence on August 24,
2018, the defendant began cooperating by acknowledging he had destroyed
his hard drive containing the videos and images. He has continued to assist
the government by meeting with agents in their continued investigation of
this offense.

He further relates that none of the images or videos were shared. The
defendant also stresses that he has never had any interest, nor did he take any
action, to contact or meet the victims. He used the videos and images solely
for his own self-gratification for which he is now very ashamed and
remorseful.

4oF 15 6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 5 of 15 about:blank

Offense Level Computations

Base Offense Level: The guideline for violation of Title 18 U.S.C.
1030(a)(2)(C) and (c)(2)(B)(ii) - Computer Intrusion to Obtain Private
Information is found at USSG 2B1.1 (a) (2). The base offense level

is 6: 6

Specific Offense Characteristics pursuant to USSG Chapter 2:

1- If the loss is $95,000 but less than $150,000, USSG 2B1.1 (b)(1)(E) calls

for an 8 level increase: +8
2- If there are 10 or more victims, USSG 2B1.1(b)(2)(A) states 2 levels are
to be added: +2

3- Pursuant to a conviction under Title 18:1030 and intent to obtain personal
information the USSG 2B1.1(b)(18) requires an
additional 2 level increase: +2

Adjustments pursuant to USSG Chapter 3:

If the defendant obstructed justice, USSG 3C1.1 requires an additional 2 levels
be added: +2

Adjusted Offense Level (Subtotal): 20
Adjustment for Acceptance of Responsibility: Pursuant to

USSG 3E 1.1 (a) if the defendant clearly demonstrates acceptance of
responsibility for his involvement in the offense, a 2 level reduction in
offense level may be granted. -2

Additionally, the offense Jevel may be reduced another level if the defendant
timely notifies the government and Court of his desire to plead guilty. The
defendant appears to have done so in this case. Therefore a 1-level reduction
appears to be appropriate. -1

Total Offense Level: 17

Sof 13 6/20/2020, 3:51 PM
Firefox

6of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 6 of 15 about:blank

PART B. DEFENDANT’S CRIMINAL HISTORY

Juvenile Adjudications

None

Adult Criminal Convictions

None

Criminal History Computations

The criminal history convictions above result in a criminal history score of 0.

The total of the crimimal history points is 0. According to the sentencing table
at USSG Chapter 5, Part A, 0 criminal history points establish a criminal
history category of I.

PART C. OFFENDER CHARACTERISTICS
Personal and Family Data

Current Situation: Reyes Daniel Ruiz resides in Tracy, California, with his
wife Alicta Guerrero, Alicia lived in a neighboring town in Mexico were they
met at a dance, dated for about 18 months then married. They have lived at
their present location since 2012. Pror to that they resided in Freemont,
California for 4 years. Presently Reyes is trying to find permanent, full time
employment but thus far has only been able to locate temporary jobs. Alicia
has found employment doing janitoria! work as an office cleaner.

Family History: The defendant 1s the only child born to the union of Ramon
Ruiz and Ramona Santellan. His father had eight other children from different
women before Reyes was bom. Reyes was born in Moyahua, Zacatecas,
Mexico. His father was a field worker, coming to the United States as a
resident alien during different agricultural seasons to work. At the age of 55
the father had a heart attack and returned to Mexico to live the rest of his life in
Mexico with his wife Ramona. Both are now deceased. At the age of 6 the
defendant was granted a United States resident alien card. He would come
intermittently to the United States to visit his stepbrothers and sisters who

6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 7 of 15 about:blank

resided here. At the age of 16 Reyes came to live with his stepbrother, Javier,
who at that time resided in Hayward, California.

The defendant describes his childhood as normal. In 2007, at the age of 22,
Reyes married his wife, Alicia Guerrero. They have no children. Although his
wife has been very disappointed for Reyes conduct in this matter, she plans to
remain with him and is supportive. Presently she works full time as a custodian
earning $15 an hour and is their primary income at this time. Reyes is
receiving unemployment benefits.

In 2007 Reyes obtained his United States citizenship.

The Court has been provided several letters from Reye's family and friends.
They each know of his situation and continue to respect and support him. In
their letters, some list events, moments, feelings and actions that have made
Reyes that special person in their life.

Physical Condition

The defendant has no health problems and does not take any prescribed
medication.

Mental and Emotional] Health

The defendant has no mental or emotional problems now or for which he has
ever received treatment.

Substance Abuse

Reyes has no history of using illegal substances or abusing alcohol. He
describes his alcohol consumption of maybe a beer a week.

Education and Vocational Skills

He began attending high school at the age of 16 in Hayward, California. This
was soon after arrival from Mexico to live with his stepbrother. During his first
six months in school he was learning English through the high schools ESL
(English as a Second Language) classes. Eventually he began the regular class
curriculum and at age 18 graduated from Tennyson High School with a grade
point average of 3.9.

Tof 15 6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 8 of 15 about:blank

After graduating from high school Reyes began attending Heald College,
receiving his Associates Degree in Applied Science/Information Technology.
He then continued his education graduating in 2007 from DeVry University
with a Bachelor of Arts degree in Information Technology Management.

Employment Record

Soon after high school and will attending college, Reyes worked for Walmart.
After graduating from DeVry University in 2007, Reyes began working for
Mighty Micro selling computer components. He left there after a few months
to work for Xalisco Produce Distributors in their IT department. Then in 2008,
Reyes obtained employment with Yahoo, Inc. in Sunnyvale, California. He
remained employed with them as a computer engineer until his dismissal due
to the present matter.

Financial Condition

The $560,000 of assets held by Reyes includes his home valued at $469,000.
His liquid assets amount to cash in the bank, $30,000 stocks, $34,000 IRA
(Roth) and $100,000 retirement (401 k). Since his dismissal from Yahoo, Inc.
Reyes has been looking for work but was only able to get temporary, low
paying employment. He was able to receive $450 per week in unemployment
for several weeks before it ran out. His wife started working in September
2019 with a janitorial company cleaning offices for $15 per hour.

He lists their combined average monthly income at approximately $2,199 and
expenses of $4,830, which results in a negative cash flow of $2,630 per month.
Therefore during any period of incarceration his wife will live on her income
and their savings.

Defendant’s Ability to Pay a Fine

 

Restitution is an issue and Reyes will be required to pay an amount, which will
stretch him financially. A fine 1s not recommended.

The Fine Table at USSG 5E1.2 (c) (3) shows a fine range of $10,000-595,000

for an offense level of 17. The defendant would not be able to pay a fine due to
his commitment toward restitution.

8 of 15 6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 9 of 15 about:blank

PART D. SENTENCING CONSIDERATIONS

Custody

Statutory Previsions: The maximum term of imprisonment is 5 years.

Guideline Provisions: Based on an offense level of 17 and a criminal history
category of I the guideline range for imprisonment is 24-30 months.

Provisions for a Term of Probation or Supervised Release

Under the guidelines probation is not authorized, except by way of a
downward departure or variances under 18 USC 3553, because the minimum
guideline range is in Zone D. Nevertheless, by statute the defendant is eligible
for probation and unless extraordinary circumstances exist, the Court is to
impose as a condition of probation a fine, restitution or community service.

A maximum term of supervised release is 3 years 1s authorized by the
guidelines and statue.

PART E. FACTORS THAT MAY WARRANT DEPARTURE

“The Commission intends the sentencing courts to treat each guideline as
carving out a "heartland," a set of typical cases embodying the conduct that
each guideline describes. When a court finds an atypical case, one to which
a particular guideline linguistically applies but where conduct significantly
differs from the norm, the court may consider whether a departure is
warranted,” (See USSG 1A.4 (b) — Departures)

The case at bar does not appear to be a “heartland” case. Although the plea
agreement precludes departures being argued to the Court, Reyes is not a
“typical” case based on his conduct and background.

PART F. OTHER FACTORS TO BE CONSIDER

The Supreme Court in rulings found in Nelson v. United States, 129 S.CT.
890, reiterated the rule, articulated in Rita and Gall that “district judges, in
considering how various statutory sentencing factors apply to an individual
defendant, ‘may not presume that the Guidelines range is reasonable.’ Also,
as this Court knows, in Booker v. United States, 125 8. Ct 738, the Supreme

9 of 15 6/20/2020, 3:51 PM
Firefox

10 of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 10 of 15

Court required severance of the Federal Sentencing Act's (Act) provisions
making guidelines mandatory. Therefore the Courts may now sentence in
ways less restrained than the past. So modified, the Act makes the
Guidelines effectively advisory, requiring a sentencing court to consider
Guidelines ranges but permitting it to tailor the sentence in light of other
statutory concems, specifically the seven categories in Title 18 U.S.C.
3553(a),

i- The nature and circumstances of the offense and the history and
characteristics of the offender,

2- The need for the sentence imposed to reflect the seriousness of the
offense, promote respect for the law, provide just punishment, afford
adequate deterrence, protect the public, and provide the defendant
with needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner,

3- The kind of sentences available,

4. The kinds of sentence and sentencing range established by the
Sentencing Commission in the Sentencing Guidelines,

5S- The pertinent policy statements issued by the Sentencing
Commission,

6- The need to avoid unwarranted sentence disparities among defendants
with similar records who have been found guilty of similar conduct
and

7- The need to provide restitution to any victims of the offense.

After Booker the sentencing range called for by the Guidelines is but one
factor among many relevant to the sentencing decision. See 18 U.S. C. 3553
(a) (4). Importantly Section 3553(a) creates no order of priority among listed
factors; its plain language and structure indicate that each is to be treated
equally and that each must be considered.

There are several factors that this Court should consider in sentencing this
defendant. One consideration is this defendant has a Criminal History
Category of I. Many others with the same Category have at least one
criminal conviction. This defendant has never been arrested, much less had a
conviction. For this defendant to be categorized with those who have
criminal records would seem to call for him to receive a lesser punishment.

about:blank

6/20/2020, 3:51 PM
Firefox

1] of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 11 of 15

Additionally, there are no programs available in the federal criminal justice
system that benefit persons like Reyes who have no prior record. Congress
has only seen fit to pass legislation that allows program for drug offenders,
the elderly and others under the recent First Step Act and other previously
passed Congressional Acts. But for first time, non-violent offenders there are
no such consideration.

Reye’s risk of recidivism is very low. Long pnson sentences increase the
risk of recidivism in Jow-nsk offenders by disrupting their social
relationships and keeping them out of the workforce. (See Christopher T.
Lowenkamp and Edward J. Latessa, Understanding the Risk Principle: How
and Why Correctional Interventions Can Harm Low-Risk Offenders, Topics
in Community Corrections - 2004, at 7-8 (2004)). An unduly lengthy prison
sentence would thus be counter-productive. It would also cripple Reyes’
future, as well as that of his wife, Alicia. He ts essentially a “rags to riches”
individual who came from a very poor background, worked hard in school
and was able to eventually secure meaningful employment and promote
through dedicated, hard work. He then made poor choices to look at videos
of unsuspecting women’s email accounts for personal gratification. He
would have been considered years ago as essentially a ‘“peepmg Tom”.
Reyes should be considered as one of the least likely offenders to recidivate.

Additionally this defendant has no substance abuse history, is emotionally
stable and has the support of his wife, family and friends. There is no
evidence or any reason to believe the defendant has ever attempted to harm
anyone, including the victims in this matter. He is held in high esteem and
supported by those who know him, as evident in his character letters.

This defendant’s case appears to be out of the “heartland” for reason
previously stated in this report. He possessed materials that were looked at
only by him and never released or sold to anyone else. He should not have
done it but fortunately he did not expose it to anyone else. He is now a felon
with limited opportunities to return to a career he spent so much of his life
qualifying for.

This defendant is amenable to treatment should the Court impose that as a
special condition of his release.

about:blank

6/20/2020, 3:51 PM
Firefox

12 of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 12 of 15 about:blank

The 18 U.S.C. 3553(a) factors support a lessor sentence than the Guidelines
suggest in this case. A sentence of five years’ probation with Electronic
Monitoring for 12 months, with probation’s standard and special conditions
appear appropniate. This would restrict him, providing further punishment
but allowing him to continue seeking employment and maintain it once it is
secure. It is a sentence that properly balances all of the competing

considerations.

JUSTIFICATION AND RECOMMENDATION

TOTAL OFFENSE LEVEL: 17

CRIMINAL HISTORY CATEGORY: I

Statutory
Maximum

CUSTODY: 5 years

PROBATION: 3 years

SUPERVISED
RELEASE: 3 years
FINE: $250,000

RESTITUTION: (A

SPECIAL
ASSESSMENT: $100

Guideline
Provisions

24 to 30 months

1 te 3 years

1-3 years

Recommended
Sentence

Downward variance
60 months probation;

w/12 months home
confinement (EM);

0 years

$10,000 - $95,000 50

N/A

$100

$115,957.01

$100

6/20/2020, 3:31 PM
Firefox

13 of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 13 of 15

Justification

Before the Court for sentencing is a 34-year man who had previously never
been in trouble with the law and is well respected by his family and friends.
Although he had a rather poor childhood, he has taken proper advantage of the
opportunities afforded him. Except for this lapse of judgment Reyes was well
on his way to have a successful career. He can recover and become a
productive citizen again if given the opportunity. He continues to have the
support of his wife, family and friends. He finds himself before the Court for
sentencing having let down his guard to the temptations of pornography
through illegal means. There is no evidence to support that he went outside of
his charged behavior nor did he attempt to contact the victims. His crime is for
seeking after and viewing sexually explicit videos and images without
permission.

The defendant is not viewed as a risk to the community and is amenable to
treatment, should the Court so order. This can be accomplished through
counseling while in the community. The defendant has strong family and
community support.

It would seem appropriate to place this defendant on probation supervision,
with the prohibitions available to the Court to monitor his behavior and allow
for community treatment. This would appear to meet the ends of justice and
allow a good person to live his life in a restricted environment yet allow him to
remain in society as a productive individual.

about:blank

6/20/2020, 3:51 PM
Firefox Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 14 of 15 about:blank

Recommendation:

It is respectfully recommended that the following sentence be imposed:
Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court
that the defendant, Reyes D. Ruiz, is placed on supervised probation for a term
of 5 years. The defendant is to pay a special assessment of $100, to be paid

unmediately.

While on probation supervision the defendant is comply with the standard
conditions of probation and special conditions as ordered.

Respectfully submitted

Robert W. Storey
Sentencing Consultant *

14 of 15 6/20/2020, 3:51 PM
Firefox

15 of 15

Case 5:19-cr-00159-EJD Document 28-1 Filed 06/22/20 Page 15 of 15

* Resunie

Education:

Bachelor of Arts: Social Work, California State University, Sacramento
Masters of Arts: Administration of Justice, California State University, Sacramento

Experience:

Consultant/Investigator (Present)

* 2 # 8 © &

Consult and investigate for criminal and civil attorneys

Investigate federal and state offenses for defense attorneys

Prepare alternative presentence reports on federal guideline and state cases
Analyze and prepare federal sentencing puidelines for defense attorneys
Recipient of National Guideline Training intermittently from 1984 - Present
Investigate and prepare mitigation reports

United States Probation Officer (27 years)
Eastern District of California

* *# @ &

Supervisor of Court and Supervision Units
Senior Sentencing Guideline Specialist
Guideline Trainer to District Probation Officers
Graduate of Leadership Development Program

Administrator - Community Corrections Center (2 years)

** © © ©

Provide programs for BOP inmates returning to the community

Prepare reports for the Courts, Parole Commission and BOP on inmate behavior
Monitor inmate activities in the residential facility and community

Coordinate transition from CCC to community with U.S. Probation Officer
Supervise and train staff employed by the CCC

Parole Aide
California Youth Authority (2 years)

Intelligence Analyst
United States Air Force (4 years)

References - Available Upon Request

about:blank

6/20/2020, 3:51 PM
